Citation Nr: 0526086	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of service-connected myofascial pain syndrome, 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active military service from June 1992 to 
December 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted service 
connection for myofascial pain syndrome, left shoulder, 
evaluated as noncompensable (0 percent disabling).  In 
October 2000, the veteran filed a timely notice of 
disagreement with her evaluation.  In April 2002, the Board 
remanded the claim for issuance of a statement of the case.  
In September 2002, a statement of the case was issued, and in 
October 2002, a timely substantive appeal was received.  In 
December 2003, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  Prior to September 25, 2004, the veteran's service-
connected myofascial pain syndrome, left shoulder, is shown 
to be productive of complaints of pain, but not arthritis, 
ankylosis of scapulohumeral articulation, limitation of 
motion of the arm to shoulder level, recurrent dislocation or 
malunion of the scapulohumeral joint, or a nonunion or 
malunion of the clavicle or scapula.

2.  As of September 25, 2004, the veteran's service-connected 
myofascial pain syndrome, left shoulder, is shown to be 
productive of complaints of pain, but not arthritis, 
ankylosis of scapulohumeral articulation, limitation of 
motion of the arm to shoulder level, recurrent dislocation or 
malunion of the scapulohumeral joint, or a nonunion of the 
clavicle or scapula with loose movement.


CONCLUSIONS OF LAW

1.  Prior to September 25, 2004, the criteria for a 
compensable rating for service-connected myofascial pain 
syndrome, left shoulder, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5203, 
5203 (2004).

2.  As of September 25, 2004, the criteria for a rating in 
excess of 10 percent for service-connected myofascial pain 
syndrome, left shoulder, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5203, 
5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2004), the veteran's service medical records show that 
she was treated for left shoulder pain in September 1996, and 
on several occasions beginning in July 1998.  The assessments 
included bursitis, and non-resolving myofascial pain, left 
upper trapezius.  

In a September 2000 rating decision, the RO granted service 
connection for myofascial pain syndrome, left shoulder, 
evaluated as noncompensable.  The RO assigned an effective 
date for service connection of January 12, 2000.  The veteran 
has appealed the issue of entitlement to a high initial 
evaluation.  In June 2005, the RO increased the veteran's 
rating to 10 percent, and assigned an effective date of 
September 25, 2004 for the 10 percent rating.  Since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the issue may be stated as 
whether a compensable evaluation is warranted prior to 
September 25, 2004, and whether a rating in excess of 10 
percent is warranted as of September 25, 2004.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. § 
4.71 (2004).

The RO has evaluated the veteran's service-connected 
myofascial pain syndrome, left shoulder, under 38 C.F.R. § 
4.71a, Diagnostic Code 5021, which provides the criteria for 
evaluating disability due to myositis.  

The diseases under diagnostic codes 5013 through 5024 are 
rated based on limitation of motion of the affected parts, as 
arthritis, degenerative, with the exception of gout.  38 
C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent 
rating is warranted for (minor extremity): scapulohumeral 
articulation, ankylosis of: favorable, abduction to 60 
degrees, can reach mouth and head.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for: Arm, limitation of motion of: at 
shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for: Humerus, other impairment of: recurrent 
dislocation of at scapulohumeral joint with infrequent 
episodes and guarding of all arm movements (minor extremity), 
with infrequent episodes, and guarding of movement only at 
shoulder level, malunion of: moderate deformity.

Under 38 C.F.R. § 4.71a, DC 5203, a malunion of the clavicle 
or scapula, or nonunion of the clavicle or scapula, without 
loose movement, warrants a 10 percent evaluation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  Id.  A dislocation, or 
nonunion of the clavicle or scapula with loose movement, 
warrants a 20 percent rating.  

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).

A.  Prior to September 25, 2004

The veteran's myofascial pain syndrome, left shoulder, has 
been evaluated as noncompensable prior to September 25, 2004.

The medical evidence consists of VA progress notes, dated 
between 2000 and September 25, 2004, and a VA examination 
report, dated in April 2000.  The April 2000 VA examination 
report notes complaints of left shoulder pain.  On 
examination, a trigger point was noted over the left 
posterior trapezius muscle.  The relevant assessment was 
"myofascial pain syndrome of the left shoulder which is 
mild."  An associated April 2000 VA X-ray report for the 
left shoulder contains an impression of "negative 
examination."  A May 2000 VA general medical examination 
report indicates that the veteran is right-handed.  A March 
2001 progress note shows that the veteran was receiving 
Naprosyn for conditions that included left shoulder pain and 
bursitis, and knee pain.  A May 2002 progress note shows 
treatment for intermittent left shoulder pain.  The report 
notes, "She states her shoulder does not give her too much 
trouble unless she has to do a lot of overhead activities."  
On examination, the left shoulder had "a normal range of 
motion" (the specific degrees of motion were not specified).  
The impressions included left subacromial bursitis.  A 
November 2002 progress note indicates "has little discomfort 
in left shoulder with overhead activities but generally does 
quite well."  On examination, the left shoulder had "a 
normal range of motion" (the specific degrees of motion were 
not specified).  The relevant impression was left subacromial 
bursitis.  

The Board finds that the criteria for a compensable rating 
prior to September 25, 2004 have not been met.  During this 
period, an X-ray of her left shoulder was negative, she is 
shown to have a normal range of motion, and she reported that 
"her shoulder does not give her too much trouble unless she 
has to do a lot of overhead activities" and that she had 
only a "little discomfort" in her left shoulder.  There is 
no evidence to show ankylosis of scapulohumeral articulation, 
limitation of motion of the arm to shoulder level, recurrent 
dislocation or malunion of the scapulohumeral joint, or a 
nonunion or malunion of the clavicle or scapula.  The 
criteria for a compensable rating under DC's 5200-5203 are 
therefore not met.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a 
compensable rating is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain have been considered, the 
evidence shows that the veteran has a full range of motion in 
her left shoulder.  In addition, there is no evidence of such 
symptoms as laxity, incoordination, atrophy, or neurological 
impairment.  The Board therefore finds that the record does 
not show that the veteran's functional loss due to her 
service-connected myofascial pain syndrome, left shoulder, 
impairs her to such a degree that she has the equivalent of 
ankylosis of the scapulohumeral joint articulation, or a 
limitation of motion of her left arm to shoulder level, as 
required for a compensable rating under DC's 5200 or 5201.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

B.  As of September 25, 2004

In June 2005, the RO increased the veteran's rating to 10 
percent, and assigned an effective date of September 25, 2004 
for the 10 percent rating.  

It appears that the RO granted the 10 percent rating based on 
complaints of pain in the report of a VA examination 
performed on September 25, 2004.  In its decision, the RO 
indicated that its grant was based on DC 5003 (without 
specifically citing that diagnostic code).  

DC 5003 pertains to degenerative arthritis.  In this regard, 
in Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991), the 
Court held that read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
(emphasis added).  In this case, however, there is no X-ray 
evidence to show that the veteran's left shoulder is 
afflicted by arthritis.

The only relevant medical evidence dated on or after 
September 25, 2004 is the aforementioned VA examination 
report, which indicates that the examination was performed on 
September 25, 2004.  This report shows that the veteran 
complained of persistent left shoulder pain, aggravated by 
using a backpack or shoulder strap.  She denied any recent 
shoulder complaints, or any worsening of her symptoms since 
separation from service.  On examination, the left shoulder 
had abduction to 110 degrees, forward elevation to 130 
degrees, and extension to 40 degrees.  X-rays were not taken 
due to pregnancy.  The examiner noted that old X-rays showed 
no significant degenerative changes, or evidence of fracture 
or dislocation.  The assessment was left trapezium 
musculature pain with history of myofascial pain syndrome.  

The Board finds that the criteria for a rating in excess of 
10 percent as of September 25, 2004 have not been met.  There 
is no evidence to show ankylosis of scapulohumeral 
articulation, limitation of motion of the arm to shoulder 
level, recurrent dislocation or malunion of the 
scapulohumeral joint, or a nonunion of the clavicle or 
scapula with loose movement.  The Board further notes that 
there is no X-ray evidence of left shoulder arthritis, as 
required for a rating in excess of 10 percent under 
Diagnostic Code 5003.  The criteria for a rating in excess of 
10 percent under DC's 5003 and 5200-5203 are therefore not 
met.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  DeLuca v. Brown; 
VAGCOPPREC 9-98.  In this case, a rating in excess of 10 
percent is not warranted on the basis of additional 
functional loss due to pain and weakness.  While the 
veteran's reports of pain have been considered, the September 
2004 VA examination report shows that the veteran's left 
shoulder had abduction to 110 degrees, forward elevation to 
130 degrees, and extension to 40 degrees.  All movements were 
without noticeable difficulty with pain.  Motor and sensory 
examination of the median, radial and ulnar nerve 
distributions were intact.  Rotator cuff musculature strength 
was 5/5.  The examiner noted that the veteran's symptoms were 
"relatively minor" and "not significantly debilitating."  
Her range of motion was noted to be "excellent," as was her 
strength to the rotator cuff, as well as shoulder girdle 
musculature.  The examiner further noted that there were no 
signs of impingement or AC arthritis.  In summary, there is 
insufficient evidence of such symptoms as laxity, 
incoordination, atrophy, or neurological impairment, and the 
Board finds that the record does not show that the veteran's 
functional loss due to her service-connected myofascial pain 
syndrome, left shoulder, impairs her to such a degree that 
she has the equivalent of ankylosis of the scapulohumeral 
joint articulation, or a limitation of motion of her left arm 
to shoulder level, as required for a rating in excess of 10 
percent under DC's 5200 or 5201.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

C.  Conclusion

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in February 
2004 and March 2004, (hereinafter "VCAA notification 
letters") that informed her of the type of information and 
evidence necessary to support her claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), she was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  With regard to elements (2) and (3), the 
Board notes that the RO's VCAA notification letters informed 
the veteran of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  See 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that she desired VA to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  She has been afforded VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Prior to September 25, 2004, a compensable rating for 
service-connected myofascial pain syndrome, left shoulder, is 
denied.  

As of September 25, 2004, a rating in excess of 10 percent 
for service-connected myofascial pain syndrome, left 
shoulder, is denied. 


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


